Citation Nr: 0118235	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  

3.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1944 to March 
1946 and from May 1950 to March 1968.  The veteran died in 
April 1999 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999, from 
the Seattle, Washington, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death as a not well 
grounded claim and denied entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318. 

The Board notes that the claims file contains a letter dated 
in May 2000 from the sister of the veteran in which she 
disagrees with the basis on which the amount awarded for 
burial benefits was determined.  This is referred to the 
agency of original jurisdiction for appropriate development.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The death certificate shows that the veteran died in 
April 1999 of "COPD [chronic obstructive pulmonary 
disease]".  



3.  At the time of the veteran's death, he was service 
connected for arthritis of both hips and lumbar spine 
evaluated as 20 percent disabling from May 1970 and for 
arterial hypertension, evaluated as zero percent disabling 
from May 1970.   

4.  The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, and a service-
connected disorder did not contribute substantially or 
materially to the cause of the veteran's death.

5.  The probative evidence of record does not show that the 
veteran was in receipt of or, but for the receipt of retired 
or retirement pay, was entitled to receive compensation at 
the time of death for a service-connected disability that was 
rated totally disabling on either a schedular or unemployable 
basis for a period of 10 years immediately preceding death; 
that was so rated for a period of not less than 5 years from 
the date of his discharge or other release from active duty; 
and was not a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1310 (West 1991), Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2000).

2.  The claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is without legal merit.  38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.22, 20.1106 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

3.  The appellant's claim for Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38 United States 
Code is without legal merit.  38 U.S.C.A. § 3501, (West 1991 
& Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant, widow of the veteran, filed a claim in April 
1999 claiming that the cause of the veteran's death was due 
to service.  A copy of the veteran's death certificate shows 
that he died in April 1999 at home due to COPD.  Reportedly, 
the interval between onset and death was twenty years and an 
autopsy was not performed.  

Service medical records are negative for any complaints or 
findings of COPD.  The veteran's report of retirement 
examination in October 1967 shows a clinical evaluation of 
normal for lungs and chest.  In the report of medical history 
completed in October 1967, the veteran denied shortness of 
breath, pain or pressure in chest, and a chronic cough.  

At the time of his death, the veteran was service-connected 
for arthritis of both hips and lumbar spine evaluated as 20 
percent disabling from May 1970, and for arterial 
hypertension, evaluated as zero percent disabling from May 
1970.  

In May 1999 the RO denied service connection for the cause of 
the veteran's death and determined that basic entitlement 
under the provisions of 38 U.S.C.A. § 1318 had not been 
established.  The appellant was notified of the rating 
decision by a letter dated in May 1999.  She disagreed with 
the decision and initiated this appeal.  She believed that 
the veteran's death was linked to his military service.  

According to the appellant, since 1995, the veteran received 
medical care and treatment at Lakewood Medical Plaza 
(Lakewood) and his primary care provider was LE, a nurse 
practitioner.  To the best of her knowledge, the veteran was 
not under the direct care of a medical doctor at the 
Lakewood.  The appellant raised questions about the 
completeness and accuracy of the death certificate.  She 
believed that the person who certified the cause of death did 
not have comprehensive knowledge of the veteran's medical 
history or of all conditions for which he should have been 
treated to include hypertension and whatever condition was 
indicated by severely swollen ankles that occurred 
frequently. 

The appellant questioned whether the veteran's service-
connected arterial hypertension, more or less chronic, was 
not subject to aggravation and acceleration over time 
especially if not treated or recognized by health care 
providers.  In addition, she suggested that the veteran's 
swollen ankles were a symptom of a disease involving the 
heart.  Further, she questioned whether the veteran's 
breathing difficulty could have been caused or aggravated by 
an arterial condition and whether heart disease or an 
arterial condition could have been the cause or a 
contributing factor to the veteran's death.  

In June 1999, the decision review officer wrote a conference 
report summarizing a discussion with the appellant's 
representative.  The agreed upon action was that a review 
would be made to determine if there were records available to 
show the status of hypertension prior to the veteran's death, 
and that a statement should be obtained from his attending 
doctor as to whether his hypertension contributed to or 
hastened his death from COPD. 

A report of contact dated in August 1999 from the appellant's 
representative shows that as requested he attempted to 
telephone the appellant but was unsuccessful.  He then wrote 
a letter to her and in response received a telephone call 
from the veteran's sister who stated that the appellant was 
unable to deal with the situation, that she had collaborated 
with the appellant on the appeal and was fully aware of the 
situation.  It was the sister's belief that the veteran had 
been treated at Madigan Army Medical Center (Madigan) and 
Lakewood.  The veteran's sister notified the representative 
that the appellant requested that a release of records form 
be mailed to her for Lakewood and also for Puget Sound 
Hospital where the veteran was hospitalized in late August 
1997.   

The RO secured medical records from Lakewood which also 
included some records from Madigan and from St. Clare 
Hospital.  These records beginning in September 1995 are 
primarily for treatment of disorders unrelated to the 
veteran's service-connected disabilities to include treatment 
for his chronic lung disease that led to his death in April 
1999.  There is also a report of a telephone call between LE, 
ARNP and the veteran's sister regarding the cause of the 
veteran's death and the death certificate.  Ms LE informed 
the sister that the doctor who signed the death certificate 
was no longer at Lakewood.  She advised that a review of the 
veteran's chart found no mention of previous hypertension or 
heart conditions and that other than a single isolated blood 
pressure reading in January 1997 there were no elevated blood 
pressures recorded in the chart.  She further advised that 
there was nothing in the veteran's chart that would allow the 
death certificate to be reopened.  

A radiology report from St. Clare Hospital in October 1995 
shows COPD and enlarged central pulmonary arteries that were 
interpreted as suggesting pulmonary arterial hypertension.  
Another radiology report from St. Clare Hospital in April 
1999 shows COPD and a 8 cm right hilar mass consistent with 
lung neoplasm that was new when compared with a previous 
chest examination in August 1997.    

Records secured from Puget Sound Hospital show that the 
veteran was hospitalized for approximately three days in 
August 1997.  The diagnosis was COPD, moderately severe with 
superimposed acute pneumonia and weight loss, anorexia, and 
diffuse abdominal pain with laboratory evidence of 
significant malnutrition.  The records include an 
electrocardiogram (EKG) in August 1997 which shows evidence 
of a myocardial infarction sometime in the past.  

Treatment records for the period from 1970 to 1998 were 
secured from Madigan in September 1999.  The records 
primarily show treatment for disorders other than the 
veteran's service-connected disabilities to include COPD.  In 
April 1970, he had blood pressure readings of 185/110 for the 
left arm sitting and 190/112 for the right arm sitting, and 
the veteran reported that he had not been told of high blood 
pressure.  In April 1985 he was referred by the dentist prior 
to a tooth extraction as his blood pressure was elevated and 
his heart beat was irregular.  The veteran denied taking 
blood pressure medication.  

After review of the treatment records from Madigan, a 
supplemental statement of the case was issued in February 
2000.  The appellant was notified of the denial of service 
connection for the cause of the veteran's death, the denial 
of entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, and that eligibility to Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 was 
not established.



The RO sought a medical opinion from a VA medical physician.  
He reviewed the claims file including the appellant's letter 
accompanying her VA Form 9 and provided a medical opinion in 
June 2000.  He wrote: 

"This 69-year-old male died on April [], 1999.  
The death certificate lists the cause of death as 
chronic obstructive pulmonary disease.  No other 
contributing contributions to his death was [sic] 
noted on that death certificate.

The C-file is available, and it was reviewed.  
Apparently the decedent's wife signed and/or 
authored an extensive letter requesting service-
connection related to the cause of death.  He was 
not service-connected for his lung; he was service-
connected for hypertension.  The major point made 
is that the blood pressure medication had a 
contribution to his demise and that it contributed 
to his pulmonary hypertension.  The record suggests 
that he did have relatively severe pulmonary 
hypertension secondary to chronic obstructive 
pulmonary disease.  He had a chest x-ray taken 
several times, specifically on August 23, 1997, 
which showed the central pulmonary arteries to be 
enlarged, and he had a flat diaphragm and 
hyperexpansion of the chest, suggesting classical 
findings of emphysema associated with pulmonary 
artery hypertension.  He had an extensive history 
of smoking, and apparently was smoking up to the 
time of his demise.  I do not have absolute 
documentation of that, but he had been smoking with 
each medical contact made at Madigan before he died 
on April [], 1999.  

Relative to the association between systemic 
hypertension and pulmonary hypertension, that is 
not well established.  Pulmonary hypertension is 
usually due to other causes. it could be primary, 
where in that case it is idiopathic, the cause is 
unknown, and it usually affects younger women.  
Pulmonary embolization can cause hypertension, and 
the decedent's wife makes a point that he very 
likely had pulmonary hypertension because he had 
systemic hypertension.  Unfortunately, the etiology 
of pulmonary hypertension is not the arterial 
hypertension, but it stems most commonly from the 
venous side.  Thus, the arterial side cannot 
contribute to embolization of the lung unless a 
left to right shunt is generated.  In his case, 
there is no evidence for a left to right shunt, and 
there is no evidence in any of the medical record, 
that I could determine, for the presence of 
pulmonary emboli.  Thus, there is no evidence for 
pulmonary embolism.  There is evidence for 
obstructive pulmonary disease which apparently was 
very severe.  

The pulmonary function studies that are available 
do show very severe disease.  The initial study, 
which was done on April 11, 1983, that I could 
find, showed severe obstruction even at that time.  
His arterial blood gas showed normal acid base 
balance and no evidence for hypoxemia at rest.  A 
subsequent pulmonary function test result is 
recorded on December 4, 1997, but the actual study 
is not there, so I cannot document the accuracy of 
this study.  This study showed progression to very 
severe disease by December 4, 1997.  He had an 
extensive history of smoking one and a half to two 
packs of cigarettes a day, and this is well 
documented throughout his medical record.  




There is a statement alleging that his blood 
pressure was generally erratically controlled, but 
actually most of the blood pressures taken were 
controlled.  On certain occasions, they were not 
controlled, and when, for example on April 7, 1970, 
the blood pressure was not controlled and he was 
started on Oretic at 50 mg a day, and after that 
the blood pressure came under better control, but 
generally most of the blood pressures that I have 
seen, and I have recorded 10-12 of them, show good 
control.  At the time of his demise, when he was 
seen at the Lakewood Clinic, his blood pressure on 
April 17, 1998, was reported as 104/50, and on 
April [redacted], 1999, his blood pressure was reported as 
122/70, and he died on the following day, April [redacted], 
1999.  It appears that his blood pressure was 
reasonably controlled.  There was evidence that he 
probably had an inferior myocardial infarction.  
That infarction would have affected the right 
ventricle primarily, so left ventricular function 
was probably reasonably intact.  This would have 
decreased the pressures on the right side relative 
to the cardiac contribution if part of the right 
ventricle were involved, as indicated on the 
electrocardiogram.  

There were other medical problems.  He was noted to 
have a right superior quadrantanopsia [sic] on 
March 19, 1993, which precipitated a CT scan and 
then an MRI scan of the head.  This scan showed 
evidence for a left temporal craniotomy and a bone 
flap which was in position.  No significant 
parenchymal abnormalities were noted in the brain 
other than a slight shrinkage of the brain, and the 
history revealed that he had a motor vehicle 
accident in 1956 and he was in a coma for about a 
month, which was the reason for the craniotomy.  



Another major medical problem was prostatic cancer.  
This was diagnosed in about 1997.  He had an 
elevated PSA level in September 4, 1997, at 16.9.  
He elected not have treatment, although it was 
offered, so no surgery, radiation therapy, or 
chemotherapy was done.  A biopsy revealed a Gleason 
score of 6 on September 16, 1998.  The PSA level 
was 8.3 at that time.  Thus, he was treated with 
observation only at his request.  He was being 
followed, at least in part, at Madigan.  

He had an MRI of the head which was done in August, 
1993, as mentioned above.  It showed volume loss 
and evidence for the craniotomy on the left side, 
as did the CT previously mentioned.  

One of the dramatic changes that occurred in this 
gentleman later on in his life was that he had a 
dramatic weight loss.  The pulmonary function study 
dated April 11, 1983, shows that his height was 72 
inches and his weight was 165 pounds; 165 is fairly 
light for a 72 inch man, and at that time he was 
smoking two packs per day and already he was 
documented having severe obstructive pulmonary 
disease.  The smaller airways were even more 
severely affected than the larger.  His weight 
continued to fall so that by October 2, 1995, he 
weighed 134 pounds, and, as previously mentioned, 
on August 17, 1998, when he appeared at the 
Lakewood Clinic and he stated that he was there for 
a checkup, the nurse noted that he had the smell of 
alcohol on him.  She questioned him about this, and 
he admitted that he had had whiskey.  His weight at 
that time was only 124 pounds, which is a dramatic 
loss in weight for a 72 inch man.  His blood 
pressure was 104/50.  His weight maintained itself 
at about that level. 
On April [redacted], 1999, one day before he died, his 
weight was 127.5 pounds, and his blood pressure was 
122/70, thus his blood pressure was well-
controlled, and in fact he had lost considerable 
weight and must have suffered from cachexia, 
emaciation, and some malnutrition in addition to 
his other problems.  But one other issue comes up 
in reviewing this data.  

On April 3, 1983, he had a bronchoscopy.  I am not 
sure why the bronchoscopy was done.  I believe it 
was done at Madigan.  It was noted that on the 
posterior aspect of the carina there was a small, 2 
millimeter nodule that was hemorrhagic and it was 
biopsied and it showed squamous metaplasia.  
Nothing more was done.  An x-ray that was taken at 
St. Clare Hospital on April [redacted], 1999, one day 
before he died, was compared with the August 25, 
1997, film, and it showed a dramatic eight 
centimeter right hilar mass compatible with a 
neoplasm.  Thus, this film strongly suggested that 
he had a cancer of the lung.  There were also 
granulomas seen on the lung, but this represents 
old calcified lymph nodes of some remote infective 
process and has no relationship to the mass that 
was in the right hilar area and of considerable 
size.  Considering the findings on the x-ray, in 
association with the severity of his chronic 
obstructive pulmonary disease, I would conjecture 
that the cause of his death was the tumor in the 
lung which probably had a mask impressive effect on 
his right mainstem bronchus or possibly the right 
upper or middle lobe bronchi, causing an 
exacerbation or increase in his hypoxemia and acid 
base balance abnormalities.  Although we have no 
information as to what happened to him on that last 
day, apparently he died at St. Clare Hospital, and 
I do not have any information about that.  In fact, 
no mention was made by the physician who filled out 
the death certificate, about the right lung mass.  
I do not know if this was unknown at the time, so 
the final diagnosis was chronic obstructive 
pulmonary disease, and chronic obstructive 
pulmonary disease certainly contributed to his 
demise, but I suspect that the right hilar mass was 
a primary lung cancer.  It very well could have 
been there, at least in its rudimentary state, in 
1983, and it may also have represented a metastatic 
process from the prostate, although this is a much 
less likely possibility.  It seems that this type 
of mass in the right hilum, this singular mass 
without satellite lesions, is most consistent with 
a squamous cell carcinoma of the lung generated 
from one of the bronchial tubes.  

Now getting back to the possibility that arterial 
hypertension can result in embolization and 
pulmonary hypertension, I should make a couple of 
remarks.  Pulmonary hypertension, as mentioned, may 
be a primary disease, and this is usually found and 
is idiopathic in young females.  It may also occur 
in males who are younger.  Secondary pulmonary 
hypertension usually occurs from obstructive 
pulmonary disease and eradication slowly over the 
years of the vascular bed in the pulmonary circuit.  
Pulmonary hypertension may occur from embolization, 
but pulmonary emboli have never been documented in 
this patient and his x-rays are not compatible with 
it, at least the few that are available in his 
record.  Scleroderma may also cause pulmonary 
hypertension, or result in it, but he has no 
diagnosis of that.  Alveolar hypoxemia can result 
in pulmonary hypertension, and that is usually in 
conjunction with the chronic obstructive pulmonary 
disease.  Hypercapnic acidosis also augments 
pulmonary vasoconstriction, and chronic hypoxemia 
also augments pulmonary hypertension.  It can be 
aggravated by increased blood viscosity as well, 
and polycythemia.  

It should be noted that pulmonary capillary 
pressures do not contribute, per se, to the 
pathogenesis of pulmonary hypertension in cor 
pulmonale, but hypoxemia and acidosis can aggravate 
independent disease of the left ventricle and 
intensify respiratory insufficiency if left 
ventricular failure induces pulmonary edema.  
Chronic pulmonary hypertension does not generally 
arise by that route.  There is no evidence that I 
am aware of that arterial hypertension can induce 
pulmonary hypertension unless there is some other 
indirect explanation for it, such as a left to 
right shunt and pulmonary embolization by that 
route.  There is no evidence for this in this case.  

In conclusion, I believe that the cause of death in 
this case, based on the available information that 
is available in his C-file, is most likely due to 
what I believe was a pulmonary carcinoma affecting 
the right hilum, and the presence of this 
abnormality was aggravated and intensified by his 
chronic obstructive pulmonary disease and his 
baseline relative low oxygen levels which I believe 
were precipitated into exacerbating those levels to 
a lower number, and hypoxemia and hypercapnia 
probably ensued and resulted in his death.  I am 
guessing at all of this based on the fact that 
there is an eight centimeter mass in the right 
hilum in a chest that is markedly compromised by 
severe pulmonary emphysema and pulmonary 
hypertension.  There was no autopsy performed, so 
we never will find out the actual final cause, but 
my guess is that he died of a respiratory cause, 
that chronic obstructive pulmonary disease was a 
contributor, but the major thing that turned him 
around was the pulmonary mass in the right hilum.  




His prostate cancer probably did not play a 
significant role in this process, and his arterial 
hypertension, from what I can determine from the 
available medical evidence of record, played 
essentially no significant role in the final 
demise.  It, of course, did contribute generally to 
his medical health.  The blood pressures seemed to 
be fairly well-controlled in his record on most 
instances.  Apparently he continued to smoke and to 
consume alcohol, which of course would have 
exacerbated the control of systemic blood pressure. 

In March 2001, the RO wrote to the appellant stating that it 
had again reviewed the appeal after the enactment of the VCAA 
of 2000 and provided information regarding her claim. 

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Although the appellant's representative claims that the 
agency of original jurisdiction has not complied with 
providing notice to the appellant of the evidence needed for 
a favorable decision and requests a remand, the Board finds 
that in this case, the RO has met its obligations to the 
appellant under the new legislation.  

Although the March 2001 letter did not provide complete 
information regarding her claim, previously the appellant was 
notified by a June 1999 letter, the statement of the case and 
supplemental statements of the case of the regulations for 
the filing of a claim for service connection for the cause of 
death, a claim under the provisions of 38 U.S.C.A. § 1318, 
and a claim for Dependents' Educational Assistance.  

The case was also reviewed by the RO in March 2001 under the 
new legislation.  In addition, the appellant has been 
afforded the opportunity to submit/identify evidence and 
argument.  She has been notified that VA would develop for 
evidence if she identified where records exist.  In this 
case, the RO obtained both VA and private treatment records 
identified by the appellant.  The appellant, through her 
representative, in June 2001 stated that she had no further 
argument or evidence to submit.  The RO also obtained a 
medical opinion.  Thus, she will not be prejudiced by the 
Board deciding the merits of her claim without remanding the 
case to the RO for consideration under the new law.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


I.  Service connection for the cause of death

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2000).  

A service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  The debilitating effects of a 
service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App. 359 (1995).


In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence shows that the veteran died as the result of 
COPD and no other conditions contributing to his death were 
noted on the death certificate.  Although the appellant has 
raised questions concerning the cause of death as shown on 
the death certificate, an amended death certificate has not 
been submitted.  The service medical records are silent for 
any complaints or clinical findings related to pulmonary 
disease.  According to the VA physician who reviewed the 
claims file and provided a competent medical opinion, the 
initial pulmonary function study was done in April 1983 and 
showed severe obstruction at that time.  There is no evidence 
showing that the disease occurred in service.  In addition, 
the evidence does not show that COPD is etiologically related 
to a disease or injury that occurred during active service.  
The Board finds, therefore, that COPD was not incurred in 
service.


The appellant contends that the veteran's service-connected 
arterial hypertension was related to his pulmonary 
hypertension and contributed to his death.  The VA reviewing 
physician provided a very complete medical opinion after 
review of the claims file and addressed the appellant's 
contentions in his opinion.  He noted that there was evidence 
of pulmonary hypertension and it was his opinion that the 
record suggested that the veteran's pulmonary hypertension 
was secondary to COPD.  He did not find evidence in the 
medical record to support a finding that the etiology of the 
veteran's pulmonary hypertension was his arterial 
hypertension.  

Although the appellant contends that the veteran's blood 
pressure was not controlled, the VA reviewing physician found 
that most of the blood pressures shown in the evidence showed 
good control.  Reportedly, in April 1970 the readings show 
that the blood pressure was not controlled and the veteran 
was started on medication.  In August 1998, the veteran's 
blood pressure was reported as 104/50 and in April 1999, the 
day before he died, his blood pressure was reported as 
122/70.  

The VA reviewing physician concluded that the veteran's blood 
pressure was reasonably controlled.  He stated that there was 
no evidence of which he was aware that arterial hypertension 
can induce pulmonary hypertension unless there is an indirect 
explanation for it, for example due to a left to right shunt 
and pulmonary embolization by that route; however, he found 
no evidence of this in the veteran's case.  He concluded from 
his review of the available medical evidence of record that 
the veteran's arterial hypertension, while contributing 
generally to his medical health, played essentially no 
significant role in his death. 


In addition, the VA reviewing physician discussed that an X-
ray done the day before the veteran died in April 1999 was 
compared with an August 1997 film and showed an eight 
centimeter right hilar mass compatible with a neoplasm which 
suggested that he had a cancer of the lung.  He noted that no 
mention of the right lung mass was made by the physician who 
filled out the death certificate and questioned whether it 
was known at the time.  He thought that COPD certainly 
contributed to the veteran's death, but suspected that the 
right hilar mass was a primary lung cancer.  He believed that 
the cause of death was most likely due to a pulmonary 
carcinoma affecting the right hilum.  He noted that the 
presence of this abnormality was aggravated and intensified 
by his COPD. and his baseline relative low oxygen levels 
which were precipitated into exacerbating those levels to a 
lower number, and hypoxemia and hypercapnia probably ensued 
and resulted in his death.  

The appellant questioned whether the VA examiner's conclusion 
was based on an in-depth consideration of the probable 
relationship between the demise-expediting "pulmonary 
arterial hypertension" and the veteran's service-connected 
arterial hypertension; and an in-depth consideration of the 
evidence of the occurrence of a myocardial infarction, and 
that this evidence suggests the extremely high probability 
that the myocardial infarction caused or contributed 
significantly to the subject death.  

The Board finds that the evidence shows that the VA examiner 
did consider in depth the relationship between the pulmonary 
hypertension and the service-connected arterial hypertension 
as shown by his very detailed opinion and statement that he 
reviewed the claims file.  The VA examiner also discussed the 
medical evidence showing that in 1997 it was reported that 
the veteran had had a myocardial infarction.  This occurred 
more than two and a half years prior to his death and the 
death certificate did not include heart disease as a 
contributing factor to the veteran's death.    

The Board notes that the appellant's own assertions are 
outweighed by the medical evidence against her claim because 
she is not medically competent to provide an opinion of 
sufficient probative value that would outweigh the clinical 
medical evidence against her claim.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the cause 
of the veteran's death.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The service medical records and medical evidence of record 
demonstrate no nexus between the cause of the veteran's death 
and his military service.

The Board notes that the VA examiner found evidence of lung 
cancer and conjectured that it was the cause of the veteran's 
death.  Although the veteran reportedly served overseas in 
Europe, there is no evidence in the record that he served in 
Vietnam.  Therefore, entitlement to service connection for 
lung cancer on a presumptive basis due to exposure to Agent 
Orange under 38 C.F.R. § 3.309(e) (2000) is not for 
consideration.

The Board views the foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


II.  DIC Under 38 U.S.C.A. § 1318

The Secretary shall pay benefits under 38 U.S.C.A. § 1318 to 
the surviving spouse and to the children of a deceased 
veteran in the same manner as if the veteran's death were 
service-connected where the veteran dies, not as the result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated as 
totally disabling if:

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).


38 C.F.R. § 3.22 (2000).

A survivor of a deceased veteran is eligible for DIC under 
section 1318(b)(1) if (1) the veteran was in actual receipt 
of a 100 percent disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100 
percent disability rating for such time but for CUE in a 
final rating or Board decision; or (3) if under specific and 
limited exceptions, the veteran was "hypothetically" entitled 
to a 100 percent disability rating for the required period of 
time.  Marso v. West, 13 Vet. App. 260 (1999).

Consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" claims 
received prior to the March 1992 effective date of 38 C.F.R. 
§ 20.1106 (providing that decisions with regard to 
entitlement to benefits under § 1318 will take into account 
final rating decisions during the veteran's lifetime), or, 
where a veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998).

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106; see Timberlake v. Gober, 14 Vet. App. 
122 (2000); Marso v. West, 13 Vet. App. 260 (1999). 

In this case, the veteran had filed a claim and was service-
connected in October 1970 for hypertension, evaluated as zero 
percent disabling and for arthritis of both hips and lumbar 
spine, evaluated as 20 percent disabling.  

In a rating decision in December 1985, the RO confirmed and 
continued the evaluations and notified the veteran.  The 
veteran did not appeal and the decision became final.  
38 C.F.R. § 20.1103 (2000).   Therefore, there was a final 
rating decision during the veteran's lifetime.  As noted 
above, the appellant filed her claim in April 1999.  
Therefore, consideration of whether the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time cannot be made as the claim 
was received after the March 1992 effective date of 38 C.F.R. 
§ 20.1106 that provides that decisions with regard to 
entitlement to benefits under § 1318 will take into account 
final rating decisions during the veteran's lifetime.  

The Board notes that the implementing regulation of 38 
U.S.C.A. § 1318, which is 38 C.F.R. § 3.22, was changed, 
effective January 2000.  The appellant's claim for DIC under 
38 U.S.C.A. § 1318 was filed prior to January 2000, and thus 
the former implementing regulation would also apply to her 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so).  The new regulation 
in effect eliminates consideration of hypothetical 
entitlement as a basis of awarding benefits under 38 U.S.C.A. 
§ 1318.  However, in this case, as noted above, consideration 
of hypothetical entitlement was precluded as the veteran had 
filed a claim and there was a final rating decision during 
the veteran's lifetime.  Accordingly, neither version of 
§ 3.22 is more favorable to the appellant.  

The Board notes that the appellant did not allege, in her 
notice of disagreement, substantive appeal or subsequent 
pleadings before the Board that the veteran had been entitled 
to a 100 percent disability rating for 10 continuous years 
immediately prior to his death, based on CUE or any other 
theory.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

A claimant must raise with specificity issues of CUE under 
section 1318(b) and must raise them initially before the 
Board.  See id.; In Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997).  

The record establishes that the veteran was not continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; that he was not so rated for a 
lesser period; and that he was not so rated continuously for 
a period of not less than five years from the date of such 
veteran's discharge or other release from active duty.  There 
was a final rating decision in his lifetime as the veteran 
was last evaluated for his service-connected hypertension and 
arthritis of both hips and lumbar spine in December 1985 and 
was found not to be entitled to an increased evaluation.

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


III.  Entitlement to Dependents' 
Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.

With respect to the claim for Dependents' Educational 
Assistance benefits, the Board again notes that these 
benefits may be paid to a surviving spouse or child of a 
veteran who was discharged from service under conditions 
other than dishonorable and died as a result of a service-
connected disability or had a permanent and total service- 
connected disability at the time of his or her death.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  
However, for reasons already discussed, service connection 
has not been established for the cause of the veteran's 
death.  

In addition, the veteran was not permanently and totally 
disabled at the time of his death from a service- connected 
disability-his service-connected disabilities were rated 
combined as 20 percent disabling.  As a matter of law, the 
Board is without authority to grant the benefit sought on 
appeal.  Because the claim is without legal merit, the claim 
for entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38, United States Code is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35 of Title 38 United States Code is denied.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals

 


